DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 1 paragraph 3, filed 9 July 2021, with respect to the drawings have been fully considered and are persuasive.  The objection to Figure 4 has been withdrawn. 

Applicant's arguments filed 9 July 2021 have been fully considered but they are not persuasive. With regards to claims 1 and 10, the additional limitations presented in the amendments to these claims fail to overcome the previous rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-8, 10-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaoka (US-20180245378-A1) in view of Damboiu (US-20180038137-A1).

With regards to claim 1, Nagaoka discloses a vehicle latch assembly (1 Figure 1) comprising: 
a plurality of levers (outside lever 26 of Figure 2, outside sub lever 27, child lock lever 36 and release lever 19 of Figure 4) for transferring actuation forces to open and close the vehicle latch assembly, (“if the opening operation of the outside handle is carried out, the release lever 19 moves to the upper release position through the outside lever 26 and the outside sub lever 27, and the pole 10 rotates in the direction that the pole 10 being disengaged from the latch, then the door D can be opened.” [PP 0056])
at least one of the plurality of levers formed of at least one polymer, (“the childproof lock mechanism 22 comprises: a childproof lever 36 made of a synthetic resin” [PP 0074]. Resin is a polymer.)
wherein the plurality of levers includes a child lock engage lever (36 Figure 4); and 
an actuator housing (12 Figure 1) and 
a cover (11 Figures 3, 21), 
(The cover 11 reduces sound and water intrusion. The plurality of lever arms provide a mechanical advantage that reduces release effort.)
Nagaoka does not disclose that the actuator housing assembly includes a water deflector enclosing a connection between the actuator housing and the cover.
However, Damboiu discloses a similar vehicle latch assembly with child locking that also includes a water deflector (13 Figure 4) enclosing a connection between the actuator housing (10 Figure 4) and the cover (11 Figure 4),
wherein the water deflector has a pair of side walls (the ‘front’ wall and ‘inside’ wall of water deflector 13 according to the orientation presented in Figure 5) that extend over portions of the actuator housing and the cover (Figures 5 and 13 show that the side walls of the water deflector extend over both the housing 10 and cover 11) and the pair of side walls are joined to each other by a portion (the top surface of 13, Figure 5) of the water deflector that forms an exterior of the vehicle latch assembly (Figure 2 shows the top surface of water deflector 13 defines an exterior of the vehicle latch assembly).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the water deflector of Damboiu to the vehicle latch of Nagaoka. One would have been motivated to make this addition to reduce the ability of water to enter the latch.
	
With regards to claim 2, Nagaoka in view of Damboiu teaches the vehicle latch assembly of claim 1, 
(Figure 8 shows that the child lock lever 36 include a reinforcement rib 365.)

With regards to claim 3, Nagaoka in view of Damboiu teaches the vehicle latch assembly of claim 1, 
wherein the plurality of levers includes an intermittent lever (such as release lever 19, Figure 4.)

With regards to claim 4, Nagaoka in view of Damboiu teaches the vehicle latch assembly of claim 1, 
wherein the plurality of levers includes an outer release lever (26 Figure 2).

With regards to claim 5, Nagaoka in view of Damboiu teaches the vehicle latch assembly of claim 1, 
wherein the plurality of levers includes an inner release lever (21 Figure 4).

With regards to claim 6, Nagaoka in view of Damboiu teaches the vehicle latch assembly of claim 1, 
wherein at least one of the plurality of levers (the child lock lever 36, Figure 9) includes a curved interface surface (366 Figure 9) for contacting a bolt (The release actuating member 37, Figure 9, is a cylindrical protrusion that constitutes a bolt. This interpretation is consistent with the bolt 59 of the instant specification.), the curved interface surface formed of a polymer. (The child lock lever 36 is formed of resin, a polymer.)
	
With regards to claim 7, Nagaoka in view of Damboiu teaches the vehicle latch assembly of claim 1, 
wherein the water deflector includes at least one bend (13 Figure 4 of Damboiu points to both the water deflector and a bend).

With regards to claim 8, Nagaoka in view of Damboiu teaches the vehicle latch assembly of claim 1, 
further comprising a child security mechanism (22 Figure 9) having a torsion spring (38 Figure 9) connecting the child security mechanism (specifically the child lock lever 36, Figure 9) to an inner release mechanism (the release actuating member 37, Figure 9, is part of an inner release mechanism.).

With regards to claim 10, Nagaoka discloses a vehicle latch assembly (1 Figure 1) comprising: 
a plurality of levers (outside lever 26 of Figure 2, outside sub lever 27, child lock lever 36 and release lever 19 of Figure 4) for transferring actuation forces to open and close the vehicle latch assembly, (“if the opening operation of the outside handle is carried out, the release lever 19 moves to the upper release position through the outside lever 26 and the outside sub lever 27, and the pole 10 rotates in the direction that the pole 10 being disengaged from the latch, then the door D can be opened.” [PP 0056])
at least one of the plurality of levers formed of at least one polymer, (“the childproof lock mechanism 22 comprises: a childproof lever 36 made of a synthetic resin” [PP 0074]. Resin is a polymer.)
at least one of the plurality of levers include at least one reinforcement rib; (Figure 8 shows that the child lock lever 36 include a reinforcement rib 365.) 
an actuator housing assembly including a child security mechanism (22 Figure 9) having a torsion spring (38 Figure 9) connecting the child security mechanism (specifically the child lock lever 36, Figure 9) to an inner release mechanism (the release actuating member 37, Figure 9, is part of an inner release mechanism.).
Nagaoka does not disclose that the actuator housing assembly includes a water deflector enclosing a connection between the actuator housing and the cover.
However, Damboiu discloses a similar vehicle latch assembly with child locking that also includes a water deflector (13 Figure 4) enclosing a connection between the actuator housing (10 Figure 4) and the cover (11 Figure 4),
wherein the water deflector has a pair of side walls (the ‘front’ wall and ‘inside’ wall of water deflector 13 according to the orientation presented in Figure 5) that extend over portions of the actuator housing and the cover (Figures 5 and 13 show that the side walls of the water deflector extend over both the housing 10 and cover 11) and the pair of side walls are joined to each other by a portion (the top surface of 13, Figure 5) of the water deflector that forms an exterior of the vehicle latch assembly (Figure 2 shows the top surface of water deflector 13 defines an exterior of the vehicle latch assembly). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the water deflector of Damboiu to the vehicle latch of Nagaoka. One would have been motivated to make this addition to reduce the ability of water to enter the latch.

With regards to claim 11, Nagaoka in view of Damboiu teaches the vehicle latch assembly of claim 10, 
wherein the water deflector includes at least one bend (13 Figure 4 of Damboiu points to both the water deflector and a bend).

With regards to claim 13, Nagaoka in view of Damboiu teaches the vehicle latch assembly of claim 10, 
wherein the plurality of levers includes at least one of an intermittent lever, an outer release lever, an inner release lever, and a child lock engage lever (36 Figure 8).
	
With regards to claim 14, Nagaoka in view of Damboiu teaches the vehicle latch assembly of claim 13, 
wherein at least one of the plurality of levers (the child lock lever 36, Figure 9) includes a curved interface surface (366 Figure 9) for contacting a bolt (The release actuating member 37, Figure 9, is a cylindrical protrusion that constitutes a bolt. This interpretation is consistent with the bolt 59 of the instant specification.), the curved interface surface formed of a polymer. (The child lock lever 36 is formed of resin, a polymer.)
	
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaoka in view of Damboiu in further view of Akagi (DE-102017125549-A1).

With regards to claim 9, Nagaoka in view of Damboiu teaches the vehicle latch assembly of claim 8.
Nagaoka in view of Damboiu does not teach that the torsion spring includes a spring leg having a bump.
However, Akagi discloses a similar vehicle latch assembly with a child lock lever (50 Figure 10) connected to the latch by a torsion spring (62 Figure 10) with a leg (64 Figure 10) having a bump.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the torsion spring leg of Nagaoka by adding the bump of Akagi. One would have been motivated to make this modification in order to better secure the torsion spring leg to the child lock lever, for example by having a bump to fit around the reinforcement rib (365 Figure 8 of Nagaoka).

With regards to claim 12, Nagaoka in view of Damboiu teaches the vehicle latch assembly of claim 10. 

However, Akagi discloses a similar vehicle latch assembly with a child lock lever (50 Figure 10) connected to the latch by a torsion spring (62 Figure 10) with a leg (64 Figure 10) having a bump.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the torsion spring leg of Nagaoka by adding the bump of Akagi. One would have been motivated to make this modification in order to better secure the torsion spring leg to the child lock lever, for example by having a bump to fit around the reinforcement rib (365 Figure 8 of Nagaoka).

Conclusion
Applicant's amendment is rejected above in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675